Case 2:19-cv-00405-MSD-LRL Document 17 Filed 10/01/19 Page 1 of 2 PageID# 81



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF VIRGINIA
                               NORFOLK DIVISION

ROBERT S. TREPETA on behalf of himself
and all others similarly situated individuals,

               Plaintiff,

       v.
                                                       Case No. 2:19-cv-00405-MSD-LRL
NATIONAL CONSUMER TELECOM AND
UTILITIES EXCHANGE, INC. and EQUIFAX
INFORMATION SERVICES, LLC,

               Defendants.


              NOTICE OF APPEARANCE OF KEVIN J. O’BRIEN

      Kevin J. O’Brien, of the law firm of King & Spalding LLP, enters his

appearance in the above-captioned case on behalf of National Consumer Telecom

and Utilities Exchange, Inc. and Equifax Information Services, LLC.

      This 1st day of October, 2019.

                                             Respectfully submitted,

                                             /s/ Kevin J. O’Brien
                                             Kevin J. O’Brien
                                             VSB No. 78886
                                             KING & SPALDING LLP
                                             1180 Peachtree Street, NE
                                             Atlanta, GA 30309
                                             Telephone (404) 572-4600
                                             Facsimile (404) 572-5100
                                             kobrien@kslaw.com

                                             Attorney for Defendants
Case 2:19-cv-00405-MSD-LRL Document 17 Filed 10/01/19 Page 2 of 2 PageID# 82



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 1st day of October, 2019, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system, which will send notification of such to all

counsel of record.



                                                     /s/ Kevin J. O’Brien
                                                     Kevin J. O’Brien
